DETAILED ACTION
Claim(s) 1-15 as filed 9/28/2021 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11130145. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams of the parent patent recite all of the limitations set forth in the claims of the instant application, including a cylindrical fitting having a curved bearing surface and first aperture transverse to the curved bearing surface, a retainer (it is noted that the parent claims recitation of a “mounting flange” of the retainer is readable on the instant application’s claimed retainer plate with a second aperture), an escutcheon, and the fitting rotatable with respect to the retainer plate (the parent claims recite relative rotation between the retainer and the fitting).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the fitting is positioned within the first aperture” in line 8 of the claim.  However, the cylindrical fitting is previously recited as having a first aperture and therefore it is unclear how the fitting is positioned within the first aperture.  It is clear in light of applicant’s specification as filed that this limitation is intended to recite “wherein the fitting is positioned within the second aperture”, because the fitting of applicant’s disclosure is received within the fitting of the retainer plate.  The claims are examined according to this understood interpretation.
Claim 2 recites “wherein the cylindrical fitting is retained within the first aperture”.  Similar to claim 1, this limitation is understood to be intended to recite “wherein the cylindrical fitting is retained within the second aperture” which is commensurate with applicant’s specification as filed.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the double patenting rejections (or with a timely filed terminal disclaimer as described above) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach the combination of the cylindrical fitting, retainer plate, and escutcheon plate as claimed, such that the cylindrical fitting has a curved bearing surface and a first aperture sized to receive a pipe, the first aperture transverse to the curved bearing surface and passing through the fitting and the curved bearing surface; and wherein the fitting is positioned within the second aperture (it is noted that the claim is seen as reciting the second aperture as described with respect to the 112 rejection above) and is rotatable with respect to the retainer plate, thereby accommodating an angle formed between the pipe and the wall.  
Leber (US Patent 8028935) teaches a cylindrical fitting 120 with a curved bearing surface and a first aperture transverse to the curved bearing surface (aperture accommodating portion 126).  However, the cylindrical fitting is not positioned within a second aperture (as best understood as described above) of a retainer plate as claimed.  Fulton (US Patent 3466064) and Noland (US Patent 3278201) both teach fittings for accommodating angles between a pipe and a wall (col. 1, lines 52-61 of Fulton; Figure 3 of Noland), however Fulton and Noland both fail to teach a cylindrical fitting with a transverse aperture as claimed.  It is noted that the term “transverse” is defined in Merriam-Webster as “made at right angles to the long axis of the body”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753